DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 07/13/2022. Claims 1-4 are presently pending and are presented for examination. Claims 1-4 have been amended. 
Reply to Remarks
Applicant’s amendments, see Page 5 of the Applicant's Remarks, filed 07/13/2022, with
respect to the claim objections and § 112 A/B rejections have been fully considered and are persuasive. The §112 rejection has been withdrawn. 
Applicant’s arguments, see Pages 6-8 of the Applicant's Remarks, filed 07/13/2022, with respect to the rejection(s) of claim(s) 1-4 under § 103 have been fully considered and are not persuasive. Applicant has argued that the prior art of record of Rork does not disclose a normal state in which the first power is intermittently turned on. Examiner respectfully disagrees. 
The Applicant’s construct of “a normal state in which the first power is intermittently turned on” attempts to improperly limit the term to one particular disclosed embodiment in which a strictly first switch’s state is intermittently altered to allow for intermittent signal transmission/reception, without a clear definition for how long the switch must be turned on or off. However, the specification at paragraph 52 illustrates that the switch is activated, therefore current is flowing through the circuit, and the transmitter/receiver is able to intermittently transmit/receive information. The applied Rork reference meets this definition in paragraphs 22 and 36 because as per figure 2 of the reference there are both a first and second buckle power switches, and as it would be obvious to one of ordinary skill in the art that a passenger would enter and eventually leave the seat resulting in an intermittent release of the buckle switch causing a brake in the transmission and reception. Since there is no specified time between when the switches are activated/deactivated nor is there any limit on when the buckle is opened or closed, the broadest reasonable interpretation of the language of intermittently is met. Therefore, Rork does teach intermittently opening and closing a first power switch that results in intermittent data transmission and reception. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "a seat unit configured to" in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Terada, US-20140206302-Al, and further in view of Sickon et al., US-20130300555-Al, and Rork et al., US-20100253498-Al, hereinafter referred to as Terada, Sickon and Rork.
As per claim 1
Terada discloses [a] communication system comprising (apparatus configured to
connect, using wireless communication, an electronic device provided at a vehicle sliding seat 2
to an electronic device provided at a vehicle body side - Terada ¶27): a seat unit configured to
be mounted on a seat of a vehicle (The signal transmitter-receiver apparatus 1 includes a first
electric wire 11 having one end connected to the electronic device provided at the sliding seat 2
- Terada ¶28), and to receive power supply from a battery to operate (sliding seat 2 is mounted
with a seating sensor 17 as the above-mentioned "electronic device" configured to detect
whether or not a passenger is seated and a battery 18 configured to supply power to the seating
sensor 17 - Terada ¶30 and Fig. 4); and a vehicle unit comprising a processor and a transmitter, the vehicle unit configured to wirelessly communicate with the seat unit (ECU (Electronic Control Unit) as the above-mentioned "electronic device" provided at the vehicle body side, and another ends of the second electric wires 12 are connected to the signal receiver 7 - Terada ¶36).
Terada does not disclose wherein the seat unit comprises: a processor; a switch input
circuit configured to output, to the processor of the seat unit, an on-off signal corresponding to an on-off state of a switch mounted on the seat, and a first power switch configured to turn the power supply to the switch input circuit on and off, wherein the transmitter of the vehicle unit is configured to transmit a start command, and wherein the processor of the seat unit is configured to switch, upon receipt of a start command during a standby state in which the first power switch is constantly turned off, to a normal state in which the first power switch is intermittently turned on, and to receive, after switching to the normal state, the on-off signal in response to turning on of the first power switch and to transmit the on-off signal to a vehicle unit.
However, Rork teaches wherein the seat unit comprises: a processor; a switch input
circuit configured to output, to the processor of the seat unit, an on-off signal corresponding to an on-off state of a switch mounted on the seat (The seat controller 20 receives input signals from the measuring devices 30, and transmits corresponding digital data to the vehicle controller 14, The first buckle switch 74 transmits an input signal (Buckle_ 1 _MSMT) to the seat controller 20 - Rork ¶23 and ¶36 and Figs 2 and 4); wherein the transmitter of the vehicle unit is configured to transmit a start command, and wherein the processor of the seat unit is configured to switch, upon receipt of a start command during a standby state in which the first power switch is constantly turned off, to a normal state in which the first power switch is intermittently turned on, and to receive, after switching to the normal state, the on-off signal in response to turning on of the first power switch and to transmit the on-off signal to a vehicle unit (The vehicle controller 14 may initiate communication with the seat controller 20. The vehicle controller 14 may instruct the transmitter 28 to transmit a WAKE_UP activation signal to the seat receiver 24. Upon receipt of the WAKE_UP signal, the seat controller 20 will "wake up", if the seat controller 20 is presently in a "sleep" mode, by energizing appropriate circuitry. The seat controller 20 prepares a response for the vehicle controller 14 by collecting updated information from the measuring devices of the seat system 18. The measuring devices of the seat system 18 are generally referenced by numeral 30, in FIG. 2. Alternate embodiments of the vehicle system 10 contemplate that the seat controller 20 initiates communication with the vehicle controller 14 by periodically transmitting information or by transmitting whenever the seat controller 20 indicates a state change of one of the measuring devices 30, The first buckle switch 74 transmits an input signal (Buckle_ 1 _MSMT) to the seat controller 20 - Rork ¶22 and ¶36 and Figs 2 and 4 (since both embodiments concern the activation of the transmitters/receivers it makes sense to employ both solutions)).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat
controller that communicates wirelessly using a battery powered photovoltaic beam transmitter
and receiver as a result of a seat buckle switch and seating sensors. Rork teaches a child seat
occupancy system that comprises two seat mounted seat buckle switches that transmit signals to
a seat controller that communicates with the vehicle controller that are powered by a battery.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection
device that comprises a vehicle and seat controller that communicates wirelessly using a battery
powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and
seating sensors by a child seat occupancy system that comprises two seat mounted seat buckle
switches that transmit signals to a seat controller that communicates with the vehicle controller
that are powered by a battery, as taught by Rork, to control the transmission rate between the
vehicle and seat controllers to conserve battery life and the wireless transmission reduces the risk
of transmission failure by avoiding crimping cables and reduces devices complexity, see Terada
¶15.
However, Sickon teaches and a first power switch configured to tum the power supply to
the switch input circuit on and off (The occupant sensor assembly includes a switch mechanism
having a first state that corresponds to an absence of the occupant on the seating surface and a
second state that corresponds to a presence of the occupant on the seating surface ... The battery
is not electrically coupled to the transmitter or the controller when the switch mechanism is in
the first state. The battery is electrically coupled to the transmitter and the controller when the
switch mechanism is in the second state - Sickon ¶5).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat
controller that communicates wirelessly using a battery powered photovoltaic beam transmitter
and receiver as a result of a seat buckle switch and seating sensors. Sickon teaches an occupancy
detection system that contains an occupancy sensor, seat buckle sensor, vehicle controller, and a
seat controller with their respective transmitters and receivers and whose battery supplies are
controlled with a seat pressure switch.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection
device that comprises a vehicle and seat controller that communicates wirelessly using a battery
powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and
seating sensors by an occupancy detection system that contains an occupancy sensor, seat buckle
sensor, vehicle controller, and a seat controller with their respective transmitters and receivers
and whose battery supplies are controlled with a seat pressure switch, as taught by Sickon, since
the seat pressure switch performs a similar function to the seat sensors and the buckle sensor can
act similar to the buckle switch.
As per claim 2
Terada, in view of Rork and Sickon, discloses [t]he communication system according to
claim 1, and Terada further discloses wherein the vehicle unit is configured (ECU (Electronic
Control Unit) as the above-mentioned "electronic device" provided at the vehicle body side, and
another ends of the second electric wires 12 are connected to the signal receiver 7 - Terada
¶36), wherein the seat unit further comprises a light detector configured to receive the
response signal from the vehicle unit, to the light detector, the light detector, when the light detector receives the response signal, the light detecting device (the apparatus further includes the photovoltaic element connected to the another end of the first electric wire, and the light emitting element connected to the end of the second electric wire and. configured to radiate light to the photovoltaic element. Thus, the signal transmitter can be activated by the electromotive force of the photovoltaic element- Terada ¶17).
Terada does not disclose to transmit a response signal upon receipt of the on-off signal
from the seat unit and a second power switch configured to turn the power supply, on and off,
and wherein the processor is configured to intermittently turn on the second power switch
during the standby state to allow, to receive the start command, and to turn off the second power
switch, after the second power switch is turned on in response to a transmission of the on-off
signal during the normal state, and to switch, after the transmission of the on-off signal, to the
standby state when, is unable to receive the response signal.
However, Sickon teaches and a second power switch configured to turn the power
supply, on and off (The occupant sensor assembly includes a switch mechanism having a first
state that corresponds to an absence of the occupant on the seating surface and a second state
that corresponds to a presence of the occupant on the seating surface ... The battery is not electrically coupled to the transmitter or the controller when the switch mechanism is in the first
state. The battery is electrically coupled to the transmitter and the controller when the switch
mechanism is in the second state - Sickon ¶5).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat
controller that communicates wirelessly using a battery powered photovoltaic beam transmitter
and receiver as a result of a seat buckle switch and seating sensors. Sickon teaches an occupancy
detection system that contains an occupancy sensor, seat buckle sensor, vehicle controller, and a
seat controller with their respective transmitters and receivers and whose battery supplies are
controlled with a seat pressure switch.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection
device that comprises a vehicle and seat controller that communicates wirelessly using a battery
powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and
seating sensors by an occupancy detection system that contains an occupancy sensor, seat buckle
sensor, vehicle controller, and a seat controller with their respective transmitters and receivers
and whose battery supplies are controlled with a seat pressure switch, as taught by Sickon, since
the seat pressure switch performs a similar function to the seat sensors and the buckle sensor can
act similar to the buckle switch.
However, Rork teaches to transmit a response signal upon receipt of the on-off signal
from the seat unit (The vehicle controller 14 includes a receiver 26 and a transmitter 28 that are
configured for communicating with other electronic devices, such as the seat controller 20,
Alternate embodiments of the vehicle system 10 contemplate that the seat controller 20 initiates
communication with the vehicle controller 14 by periodically transmitting information or by transmitting whenever the seat controller 20 indicates a state change of one of the measuring
devices 30, vehicle controller 14 transmits a WAKE_UP signal to the seat controller 20-Rork
¶19, ¶22, and ¶52 (the alternate embodiment has the seat controller message the vehicle
controller first and since the benefit of transmitting in the event of a state change can save
battery life)), and wherein the processor is configured to intermittently turn on the second
power switch during the standby state to allow, to receive the start command, and to turn off the
second power switch, after the second power switch is turned on in response to a transmission of
the on-off signal during the normal state, and to switch, after the transmission of the on-off
signal, to the standby state when, is unable to receive the response signal (The vehicle controller
14 may initiate communication with the seat controller 20. The vehicle controller 14 may
instruct the transmitter 28 to transmit a WAKE_UP activation signal to the seat receiver 24.
Upon receipt of the WAKE_UP signal, the seat controller 20 will "wake up", if the seat
controller 20 is presently in a "sleep" mode, by energizing appropriate circuitry. The seat
controller 20 prepares a response for the vehicle controller 14 by collecting updated information
from the measuring devices of the seat system 18. The measuring devices of the seat system 18
are generally referenced by numeral 30, in FIG. 2. Alternate embodiments of the vehicle system
10 contemplate that the seat controller 20 initiates communication with the vehicle controller 14
by periodically transmitting information or by transmitting whenever the seat controller 20
indicates a state change of one of the measuring devices 30, The second buckle switch 76
transmits an input signal (Buckle_ 2 _MSMT) to the seat controller 20 that is indicative of the
continuity within the second buckle 54 - Rork ¶22 and ¶37 and Figs 2 and 4 (since both
embodiments concern the activation of the transmitters/receivers it makes sense to employ both
solutions)).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat
controller that communicates wirelessly using a battery powered photovoltaic beam transmitter
and receiver as a result of a seat buckle switch and seating sensors. Rork teaches a child seat
occupancy system that comprises two seat mounted seat buckle switches that transmit signals to
a seat controller that communicates with the vehicle controller that are powered by a battery.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection
device that comprises a vehicle and seat controller that communicates wirelessly using a battery
powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and
seating sensors by a child seat occupancy system that comprises two seat mounted seat buckle
switches that transmit signals to a seat controller that communicates with the vehicle controller
that are powered by a battery, as taught by Rork, to control the transmission rate between the
vehicle and seat controllers to conserve battery life and the wireless transmission reduces the risk
of transmission failure by avoiding crimping cables and reduces devices complexity, see Terada
¶15.
As per claim 4
Terada discloses [a] seat unit configured to be mounted on a seat of a vehicle (The signal
transmitter-receiver apparatus 1 includes a first electric wire 11 having one end connected to the
electronic device provided at the sliding seat 2 - Terada ¶28), and to receive power supply from
a battery to operate (sliding seat 2 is mounted with a seating sensor 17 as the above-mentioned
"electronic device" configured to detect whether or not a passenger is seated and a battery 18
configured to supply power to the seating sensor 17 - Terada ¶30 and Fig. 4).
Terada does not disclose the seat unit comprising: a processor; a switch input circuit
configured to output, to the processor, an on-off signal corresponding to an on-off state of a
switch mounted on the seat; and a first power switch configured to turn the power supply to the
switch input circuit on and off, wherein the processor is configured to switch, upon receipt
of a start command during a standby state in which the first power switch is constantly turned
off, to a normal state in which the first power switch is intermittently turned on, and to receive,
after switching to the normal state, the on-off signal in response to turning on of the first power
switch and to transmit the on-off signal to a vehicle unit.
However, Rork teaches the seat unit comprising: a processor; a switch input circuit
configured to output, to the processor, an on-off signal corresponding to an on-off state of a
switch mounted on the seat (The seat controller 20 receives input signals from the measuring
devices 30, and transmits corresponding digital data to the vehicle controller 14, The first
buckle switch 74 transmits an input signal (Buckle_ 1 _MSMT) to the seat controller 20 -Rork
¶23 and ¶36 and Figs 2 and 4); wherein the processor is configured to switch, upon receipt
of a start command during a standby state in which the first power switch is constantly turned
off, to a normal state in which the first power switch is intermittently turned on, and to receive,
after switching to the normal state, the on-off signal in response to turning on of the first power
switch and to transmit the on-off signal to a vehicle unit (The vehicle controller 14 may initiate
communication with the seat controller 20. The vehicle controller 14 may instruct the
transmitter 28 to transmit a WAKE_UP activation signal to the seat receiver 24. Upon receipt of
the WAKE_UP signal, the seat controller 20 will "wake up", if the seat controller 20 is presently
in a "sleep" mode, by energizing appropriate circuitry. The seat controller 20 prepares a
response for the vehicle controller 14 by collecting updated information from the measuring devices of the seat system 18. The measuring devices of the seat system 18 are generally referenced by numeral 30, in FIG. 2. Alternate embodiments of the vehicle system 10 contemplate that the seat controller 20 initiates communication with the vehicle controller 14 by periodically transmitting information or by transmitting whenever the seat controller 20 indicates a state change of one of the measuring devices 30, The first buckle switch 74 transmits an input signal (Buckle_ 1 _MSMT) to the seat controller 20 - Rork ¶22 and ¶36 and Figs 2 and 4 (since both embodiments concern the activation of the transmitters/receivers it makes sense to
employ both solutions)).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat
controller that communicates wirelessly using a battery powered photovoltaic beam transmitter
and receiver as a result of a seat buckle switch and seating sensors. Rork teaches a child seat
occupancy system that comprises two seat mounted seat buckle switches that transmit signals to
a seat controller that communicates with the vehicle controller that are powered by a battery.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection
device that comprises a vehicle and seat controller that communicates wirelessly using a battery
powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and
seating sensors by a child seat occupancy system that comprises two seat mounted seat buckle
switches that transmit signals to a seat controller that communicates with the vehicle controller
that are powered by a battery, as taught by Rork, to control the transmission rate between the
vehicle and seat controllers to conserve battery life and the wireless transmission reduces the risk
of transmission failure by avoiding crimping cables and reduces devices complexity, see Terada
¶15.
However, Sickon teaches and a first power switch configured to tum the power supply to
the switch input circuit on and off (The occupant sensor assembly includes a switch mechanism
having a first state that corresponds to an absence of the occupant on the seating surface and a
second state that corresponds to a presence of the occupant on the seating surface ... The battery
is not electrically coupled to the transmitter or the controller when the switch mechanism is in
the first state. The battery is electrically coupled to the transmitter and the controller when the
switch mechanism is in the second state - Sickon ¶5).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat
controller that communicates wirelessly using a battery powered photovoltaic beam transmitter
and receiver as a result of a seat buckle switch and seating sensors. Sickon teaches an occupancy
detection system that contains an occupancy sensor, seat buckle sensor, vehicle controller, and a
seat controller with their respective transmitters and receivers and whose battery supplies are
controlled with a seat pressure switch.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection
device that comprises a vehicle and seat controller that communicates wirelessly using a battery
powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and
seating sensors by an occupancy detection system that contains an occupancy sensor, seat buckle
sensor, vehicle controller, and a seat controller with their respective transmitters and receivers
and whose battery supplies are controlled with a seat pressure switch, as taught by Sickon, since
the seat pressure switch performs a similar function to the seat sensors and the buckle sensor can
act similar to the buckle switch.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Terada, and Sickon and Rork, as per claim 1, and further in view of Darraba US-20070102999-Al, hereinafter referred to as Terada, Sickon, Rork, and Darraba.
As per claim 3
Terada, in view of Sickon and Rork, discloses [t]he communication system according to
claim 2, and Terada does not disclose wherein the processor of the seat unit is configured to transmit the input on-off signal when the on-off signal is received at a timing for a regular communication, and to transmit, when the on-off signal is received at a timing other than the timing for the regular communication, the on-off signal only when the on-oil signal is different from a previously transmitted on-off signal.
However, Rork teaches wherein the processor of the seat unit is configured to transmit the input on-off signal (The seat controller 20 receives input signals from the measuring devices 30, and transmits corresponding digital data to the vehicle controller 14, The first buckle switch 74 transmits an input signal (Buckle_ 1 _MSMT) to the seat controller 20 - Rork ¶23 and ¶36 and Figs 2 and 4).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat
controller that communicates wirelessly using a battery powered photovoltaic beam transmitter
and receiver as a result of a seat buckle switch and seating sensors. Rork teaches a child seat
occupancy system that comprises two seat mounted seat buckle switches that transmit signals to
a seat controller that communicates with the vehicle controller that are powered by a battery.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection
device that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and
seating sensors by a child seat occupancy system that comprises two seat mounted seat buckle
switches that transmit signals to a seat controller that communicates with the vehicle controller
that are powered by a battery, as taught by Rork, to control the transmission rate between the
vehicle and seat controllers to conserve battery life and the wireless transmission reduces the risk
of transmission failure by avoiding crimping cables and reduces devices complexity, see Terada
¶15.
However, Darraba teaches when the on-off signal is received at a timing for a regular
communication, and to transmit, when the on-off signal is received at a timing other than the
timing for the regular communication, the on-off signal only when the on-off signal is different
from a previously transmitted on-off signal (exciting signal to excite the resonant circuit,
generate a plurality of separate signals, each signal having a different frequency, In one
embodiment, the signal generator and analyser is configured to generate a signal during one
period of time and analyse a signal during a succeeding period of time. In one embodiment the
unit is configured to take an average of the analysed signals and compare the phase of the
coverage with the phase of the signal generated by the signal generator - Darraba ¶21, ¶23 and
¶25).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat
controller that communicates wirelessly using a battery powered photovoltaic beam transmitter
and receiver as a result of a seat buckle switch and seating sensors. Darraba teaches a seat
occupancy detection system where the transmission and reception of messages is set to a fixed
rate where the transmission of different signals and reception are not simultaneous.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Terada, a seat occupancy detection
device that comprises a vehicle and seat controller that communicates wirelessly using a battery
powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and
seating sensors by a seat occupancy detection system where the transmission and reception of
messages is set to a fixed rate where the transmission of different signals and reception are not
simultaneous, as taught by Darraba, to reduce the complexity of a transmitter/receiver that is
capable of simultaneous transmission where the intermittent different transmissions can improve
battery life.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR
1.136(a) will be calculated from the mailing date of the advisory action. In no event, however,
will the statutory period for reply expire later than SIX MONTHS from the date of this final
action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668